DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

Regarding he IDS dated 25 January 2019, Documents 49-68 could not be considered because the publication numbers were incomplete.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 32, the phrase “the same fluoropolymer” renders the claim indefinite because it is unclear what is meant by this.  They cannot be the same since they do not occupy the same space.  If applicant is referring to a specific type of fluoropolymer such as ETFE, then this should be recited in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-37 are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu (US 5,911,340) in view of Jenkins et al. (US 2006/0246244 A1).
Regarding claims 24-37, Uematsu discloses a bag that is sealed along the periphery and comprising a fitment, having a central opening and a first and second sidewalls that are sealed to the sidewalls of the bag and the fitment may have a spout and a cap (i.e. a bag assembly comprising a fitment having a first and second sidewalls extending between opposing end points and defining a central opening, each of the first and second sidewalls having an inner surface and an outer surface defining a wall thickness there between, wherein the wall thickness of each of the first and second sidewalls is substantially constant along a length of the fitment, a bag portion having first and second sidewalls defining an interior comprising a film wherein a portion of 
Given that “a length” can be any length and given that that the wall thickness will vary little over a small portion of the length, that small portion could be considered “a length” as claimed.  Therefore, it is the examiners position that the wall is “substantially constant” over a length of the fitment.  Further, given that it is unclear what is meant by “substantially constant”, and how much variation is encompassed by this it is the examiner’s position that the walls of Uematsu meet this limitation.
Uematsu does not disclose that the bag portion comprises fluoropolymer film or ETFE or that bag assembly is capable of withstanding sterilization by gamma radiation.
Jenkins discloses a package comprising a fluoropolymer bag comprising a monolayer of fluoropolymer that may be ETFE and the package may have an overwrap, wherein the package may be sterilized by exposure to gamma radiation and the integrity of the container is substantially unaffected by the exposure to gamma radiation (abstract, [0006]-[0010]-[0012], [0019], [0022]). 

Regarding claim 26, it is the examiner’s position that ant projecting portion could be considered to be the projection, for example the flange (11, Fig. 3) or the legs (22, Fig. 2) and would be capable of holding and aligning the fitment during assembly.
Regarding claim 27, given that any length of the fitment could be considered to be “a length of the fitment”, examiner considers a length of the fitment to be the portion which the central portion occupies at least 75% of.  Alternatively, it would have been obvious to make the central portion any size (including 75% of the length of the fitment) depending on the desired amount of fluid flow from the bag through the spout.
Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04[R-1].
Regarding claim 28, Uematsu discloses first and second cavities defined by first and second ribs (Fig. 3, Fig. 11).  The ribs can be either the ribs (16) shown in Fig. 11 or the wall between the central opening and the triangular shaped cavities as shown in Fig. 3 and 11, which correspond more closely to the instant ribs (290 and 291 in instant figure 3A).
Regarding claim 29, the seals are formed by heat sealing (C6/L9-16) and there is no mention of adhesives, solvents or binders.

Regarding claim 34, modified Uematsu discloses that the bag may be made of a monolayer film (Jenkins [0022]).
Regarding claim 36, it appears that the bag assembly can be a stand-alone article (Fig. 31).
Regarding claims 36 and 37, it is the examiner’s position that it would have been obvious to use the overwrap (i.e. outer container) of Jenkins in the bag assembly of Malkin in order to provide a bag assembly wherein the bag assembly is maintained in a sterilized state within the overwrap until opened by the user (Jenkins [0007]).

References Cited

Malin (US 7,207,153 B1) - cited in parent application (15/705,878).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C YAGER/           Primary Examiner, Art Unit 1782